Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  04-JUN-2021
                                                  08:05 AM
                                                  Dkt. 55 OCOR
                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

        NORMAN INOUE, AND ALL OTHERS SIMILARLY SITUATED,
                    Plaintiffs-Appellants, v.
    HARBOR LEGAL GROUP AND LAW OFFICES OF G. ANTHONY UYTHAS,
                       Defendants-Appellees


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                        (CIVIL NO. 19-1-0495)


                         ORDER OF CORRECTION
               (By: Ginoza, Chief Judge for the court1)

          IT IS HEREBY ORDERED that the Memorandum Opinion
entered on April 29, 2021, is hereby corrected as follows:
          At page 3, the second line from the bottom, "Health" is
misspelled in the case citation that states: Siopes v. Kaiser
Found. Heath Plan, Inc. The case name should read as follows:
            Siopes v. Kaiser Found. Health Plan, Inc.
          At page 6, six lines from the bottom, the case name
"Allied-Bruce Terminix Cos. v. Dobson" is not italicized. The
case name should read as follows:
               Allied-Bruce Terminix Cos. v. Dobson
          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai#i, June 4, 2021.

                                          FOR THE COURT:

                                          /s/ Lisa M. Ginoza
                                          Chief Judge

     1
         Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.